Citation Nr: 1626831	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2006 to November 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim is now with the RO in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the majority of the documents relevant to the Veteran's appeal.  VBMS contains documents uploaded into the Veteran's electronic file beginning July 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is required in order to provide the Veteran with a videoconference hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  The Veteran was initially scheduled for a videoconference hearing in February 2016.  The record reflects that the notification letter containing the hearing date was sent to the wrong address.  In a March 2016 correspondence, the Veteran's representative requested that the Veteran's hearing be rescheduled because he did not receive notification of the hearing until the day before and was unable to procure transportation to the hearing.  In light of the evidence of record showing a delayed receipt of the notification of the hearing, the Board finds that a remand is warranted to provide the Veteran with another opportunity to present testimony.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board.  The RO must notify the Veteran and his representative of the date and time thereof.  The Veteran should be informed that he must notify the RO prior to his scheduled hearing if he is unable to attend the hearing for any reason.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




